F
NOTE: This order is 110nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CASH FLOW FINANCIA_L, LLC,
l Plain.tiff~Appellee, 4
V.
DARLENE A. BISHOP, DOING BUSINESS AS
PARADIZE FUNDING NETWORK, -
Defendan,t-Appellan.t,
AND
L1NDA L. T0RT0R1ELL0, `
Defen,dant-Appellant,
AND
SUPERIOR CONTRACTING OF THE NE, INC.,
Defen,dant-Appellant,
AND
AISH.A HALL, ALSO KNOWN AS AISHA ROCHES-
TER, ELSIE LEE SANCHEZ, DOING BUSINESS AS
L’C ENTERPRISES, JAMES HINKLE, DOING
BUSINESS AS AS 1 INTERNATIONAL, AND KURT
WALKER, '
Defen,dan.ts.
2012-1041
\
k ` wh

CASH FLOW FINACIAL V. BISHOP 2
Appeal from the United States District C0urt for the
Western District of Texas in case no. 09-CV-0029, Judge
Robert A. Junell.
ON MOTION
Before NEWMAN, L1NN, and REvNA, Circu,it Ju,dges.
PER CURLAM.
ORDER
Appellee Cash F10w Financial, LLC moves to dismiss
this appeal for lack of subject-matter jurisdiction
Cash Flow Financial, LLC, filed suit against Darlene
A. Bishop, Linda L. Tortoriello, and Superior Contracting
of the NE, Inc. (as well as others) asserting claims arising
under the Securities Exchange Act and the Securities Act,
as well as alleging fraud and breach of contract. Follow-
ing a bench trial, the district court found Appellants liable
to Cash Flow Financial, LLC, for an amount in excess of
$1.7 million After the district court entered Hnal judg-
ment, Appellants, acting pro se, submitted a Notice of
Appeal expressly seeking review by this court.
Recognizing that this appeal does not fall within the
jurisdiction of this court, Cash Flow notes that the appeal
has now been correctly docketed in the Fifth Circuit as
Appeal No. 11-51007. Cash Flow further states that
Appellants have no objection to the dismissal of this
appeal Thus, we need not transfer this appeal to the
Fifth Circuit.

3
l cc:
s25
CASH FLOW FINANclAL v. B1sHoP
Accordingly,
IT ls 0RDERE1) THAT:
1) The motion to dismiss is granted
2) Each side shall bear its own costs.
FOR THE COURT
JAN 1 3 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
Harry H. Wise, III, Esq.
Darlene A. Bishop F"_En
Linda L. Tortoriello U-5-T?£lll§B€§AF}_Pt5E‘Y1F93
JAN 13 2012
Issued As A Mandate: JAN 1 3  ` JANCl'}lg§§Al-Y